Citation Nr: 1810578	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post (SP) meniscectomy of the left knee.

2. Entitlement to a rating in excess of 10 percent for left knee arthritis. 

3. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and April 2013 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
The Board notes that the Veteran was granted service connection for SP meniscectomy of the left knee, rated 10 percent, in an April 2011 rating decision.  The Veteran submitted a timely notice of disagreement with that rating decision in September 2011, and later perfected that claim for appeal.  Thus, the Board concludes the Veteran's claim for entitlement to a rating in excess of 10 percent for SP meniscectomy of the left knee to be an initial rating assignment. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided. 

A review of the record shows the Veteran contends his left knee disabilities have increased in severity since his last VA examination.  A review of the record shows that the Veteran was last afforded a VA examination of the left knee in November 2015.  Additionally, VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  

The Board has reviewed the November 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the November 2015 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion.  Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Regarding the claim of entitlement to a TDIU, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim currently on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the current severity of his arthritis and SP meniscectomy of the left knee.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




